Case 1:18-cv-07692-PGG-BCM Document 160-1 Filed 09/21/20 Page 1 of 3




          Exhibit A
      Case 1:18-cv-07692-PGG-BCM Document 160-1 Filed 09/21/20 Page 2 of 3




1700 G Street NW, Washington, D.C. 20552



September 11, 2020

VIA EMAIL

James K. Schultz
Sessions Fishman Nathan & Israel, LLC
53 West Monroe Street, Suite 1120
Chicago, IL 60603
jschultz@sessions.legal

Allyson B. Baker
Venable LLP
600 Massachusetts Avenue, N.W.
Washington, DC 20001
abaker@Venable.com

Asher Hawkins
Gregory Frank
Frank LLP
370 Lexington Ave., Suite 1706
New York, N.Y. 10017
ahawkins@frankllp.com
gfrank@frankllp.com


Re:     Michelo v. NCSLT 2007-2, No. 18-cv-01781 (S.D.N.Y.) & Bifulco v. NCSLT, No. 18-cv-
        07692 (S.D.N.Y.)


Dear Counsel,
        I write concerning plaintiffs’ discovery requests in the above-captioned civil actions
seeking disclosure by Transworld Systems, Inc. (TSI), of materials it previously produced to the
Consumer Financial Protection Bureau (Bureau) during the Bureau’s investigation of TSI that
resulted in a September 18, 2017 Consent Order, In the Matter of Transworld Systems, Inc., No.
2017-CFPB-0018.




consumerfinance.gov
      Case 1:18-cv-07692-PGG-BCM Document 160-1 Filed 09/21/20 Page 3 of 3




        The Bureau has determined, consistent with 12 C.F.R. § 1070.47, that it will not seek to
assert any of its privileges that may apply to prevent disclosure of those materials in the above-
captioned cases. The Bureau takes no position concerning any privilege belonging to TSI that
may apply.
        If you have any questions, please feel free to contact my colleague, Senior Counsel Jack
Barrett, at Jack.Barrett@cfpb.gov.


                                      Sincerely,



                                      Steven Y. Bressler
                                      Assistant General Counsel for Litigation & Oversight



Cc:    Gregory T. Casamento, Counsel for Defendants National Collegiate Student Loan Trusts
       Nos. 2004-2, 2006-4, 2007-2 and 2007-3 (by email to gcasamento@lockelord.com)

        Carol A. Lastorino, Counsel for Defendant Forster & Garbus, LLP (by email to
        carol.lastorino@rivkin.com)




                                                   2
